853 F.2d 768
UNITED STATES of America, Plaintiff-Appellant,v.Sol C. SCHWARTZ, Abe Chapman, and Frank C. Marolda,Defendants-Appellees.
No. 88-1252.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 12, 1988.Decided Aug. 12, 1988.As Amended Aug. 31, 1988.

1
On Appeal from the United States District Court for the Northern District of California;  William H. Orrick, Jr., Presiding.


2
Prior reports:  679 F. Supp. 972;  785 F.2d 673.


3
Before WRIGHT and POOLE, Circuit Judges, and HUPP, District Judge.*


4
The order of the district court is reversed, and the stay heretofore ordered by this court is vacated.  The mandate will issue at once.   See United States v. Gatto, 763 F.2d 1040 (9th Cir.1985).


5
An opinion will follow.



*
 The Honorable Harry L. Hupp, United States District Judge for the Central District of California, sitting by designation